DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surawski et al. (US 2018/0155050 A1) in view Bragg (US 3,788,039).
Regarding claim 1, Surawski et al. discloses a fuel tank inerting system (200), the system comprising: a fuel tank (202); an inerting system flow path connected to the fuel tank (202); a first reactant source configured to supply a first reactant (216) into the inerting system flow path; a second reactant source  configured to supply a second reactant (218) into the inerting system flow path; a catalytic reactor (222) arranged along the inerting system flow path configured to receive a reactant mixture comprising a mixture, from mixer (224), of the first reactant (216) and the second reactant (218) to generate an inert gas to be supplied to the fuel tank (202) through the inerting system flow path to fill an ullage space (206) of the fuel tank (202); a condenser heat exchanger (232) arranged along the inerting system flow path between the catalytic reactor (222) and the fuel tank (202) and configured to cool an output from the catalytic reactor (222); and a first ejector arranged along the inerting system flow path and configured to receive the first reactant at a first ejector first inlet, the second reactant at a first ejector second inlet, and output the reactant mixture through a first ejector outlet (see figure 2 and paragraphs 0053-0063); since Surawski et al. discloses that the mixer (224), where the first reactant (216) and second reactant (218) are mixed may be an ejector (see figure 2 and paragraph 0054).
Surawski et al. fails to disclose a second ejector arranged along the inerting system flow path and configured to receive an inert gas at a second ejector first inlet, the second reactant at a second ejector second inlet, and output a mixture of the second reactant and inert gas through a second ejector outlet.
Bragg discloses a fuel inerting system (see Abstract) that includes an aspirator or ejector (16) to mix fuel bled from the fuel transfer pump feed line with nitrogen-rich ullage gas for discharge into the tank in the form of tiny bubbles of ullage gas which promote diffusion equilibrium (see figure 1; column 2, lines 16-22 and column 2, line 54 through column 4, line 11) resulting in an ejector arranged along the inerting system flow path and configured to receive an inert gas at a second ejector first inlet, the second reactant at a second ejector second inlet, and output a mixture of the second reactant and inert gas through a second ejector outlet.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Surawski et al. with the teachings of Bragg resulting in the addition of a second ejector arranged along the inerting system flow path and configured to receive an inert gas at a second ejector first inlet, the second reactant at a second ejector second inlet, and output a mixture of the second reactant and inert gas through a second ejector outlet in order to promote diffusion equilibrium.
	Regarding claims 2-5, the combined teachings of Surawski et al. and Bragg discloses a fuel tank inerting system capable of wherein a fluid pressure at the first ejector first inlet is less than a fluid pressure at the first ejector second inlet; wherein a fluid pressure at the first ejector outlet is a fluid pressure between the fluid pressure at the first ejector first inlet and the fluid pressure at the first ejector second inlet; wherein a fluid pressure at the second ejector first inlet is less than a fluid pressure at the second ejector second inlet; and wherein a fluid pressure at the second ejector outlet is a fluid pressure between the fluid pressure at the second ejector first inlet and the fluid pressure at the second ejector second inlet, since the ejectors are capable be adjusted to certain fluid pressures.
	Regarding claims 14, the combined teachings of Surawski et al. and Bragg discloses a fuel tank inerting system wherein the fuel tank inerting system does not include a recirculation heat exchanger, since Surawski et al. only discloses a condenser heat exchanger (232) and heater (214) (see paragraphs 0054-0055).
	Regarding claims 16-17, Surawski et al. discloses a fuel tank inerting system wherein the first reactant is fuel and the second reactant is air; and wherein the first reactant source is the fuel tank (see figure 2 and paragraph 0054).

Allowable Subject Matter
Claims 6-13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 6, 15 and 18, the combined teachings of Surawski et al. and Bragg fail to disclose or suggest a fuel tank inerting system wherein the inerting system flow path comprises: a hot cycle junction downstream from the catalytic reactor and upstream from the condenser heat exchanger; and a cool cycle junction downstream from the condenser heat exchanger and upstream from the fuel tank; further comprising a water collector arranged downstream from the condenser heat exchanger along the inerting system flow path; and  further comprising a heating coil wrapped around the catalytic reactor, the heating coil configured to heat the first reactant upstream of the first ejector.
	Claims 7-13 depend on claim 6.
	Claims 19-20 depend on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774